Citation Nr: 0730541	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  93-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
including scarring.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to an initial compensable disability rating 
for gastric ulcer disease.

4.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from September 1969 until 
his retirement in November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A March 1996 rating decision denied the veteran's claim for 
an eye disability and  denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
A June 1996 rating decision granted service connection for 
gastric ulcer disease, and assigned a noncompensable 
disability rating, effective March 15, 1996.

A September 2005 rating decision granted service connection 
for the veteran's left ear hearing loss and assigned a 
noncompensable disability evaluation, effective December 1, 
1991.

This case was previously before the Board in May 1998 and 
June 2003, wherein the veteran's claims were remanded for 
additional development of the record and due process 
compliance.  The case has been returned to the Board for 
appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims of entitlement to service connection 
for right ear hearing loss, and entitlement to a compensable 
initial evaluation for left ear hearing loss.  These claims 
are being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's eye disability, including scarring, 
is causally or etiologically related to his service in the 
military.

2.  The veteran's gastric ulcer disease is productive of 
continuous moderate symptoms of epigastric pain, without 
recurrent episodes of severe symptoms, anemia, or weight 
loss.


CONCLUSIONS OF LAW

1.  An eye disability, including scarring, was not incurred 
in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2006).

2.  The criteria are met for an initial 10 percent rating, 
but no higher, for gastric ulcer disease.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the June 1996 and September 2005 rating decisions on 
appeal granted the veteran's claims of entitlement to service 
connection for gastric ulcer disease and left ear hearing 
loss, respectively, such claims are now substantiated.  As 
such, his filing of a notice of disagreement as to these 
determinations does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignments trigger VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's gastric 
ulcer disease and left ear hearing loss, and included a 
description of the rating formulas for all possible schedular 
ratings under the relevant diagnostic codes.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular ratings, but also to obtain all 
schedular ratings above the disability evaluations that the 
RO had assigned.  

The July 2003 and November 2005 VCAA letters explained the 
evidence necessary to substantiate the claims for increased 
ratings, as well as informed the appellant of what evidence 
was required to substantiate his claims for service 
connection for right ear hearing loss, and for an eye 
disability.  These letters also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims. 

In addition, a March 2006 VCCA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, as well as reports of VA examinations.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

Service Connection

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an eye disability, 
so it must be denied.  

While the Board acknowledges that the veteran was noted as 
having scars in each eye due to foreign bodies during his 
service, there was no evidence that the veteran complained of 
eye problems at his separation examination in June 1991.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his eyes at his discharge 
from service, then he would have at least mentioned this 
during his military separation examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The veteran was diagnosed with myopia upon his discharge from 
the military in 1991, he was not treated again for his eyes 
until 1994.  In the absence of demonstration of continuity of 
symptomatology, the initial demonstration of the disability 
at issue, years after service, is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Furthermore, myopia is a type of refractive error, which is 
not considered a disease or injury for purposes of VA 
disability compensation and, therefore, cannot be service 
connected as a matter of law absent evidence of additional 
disability due to superimposed disease or injury-which there 
is none.   See 38 C.F.R. §§ 3.303(c), 4.9.  See also Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82- 90 (July 18, 1990; VAOPGCPREC 11-
1999 (Sept. 2, 1999).  

More significantly, there is no competent clinical evidence 
that relates his current bilateral eye disability to his 
service.  The Board points out that the October 1999 VA 
examiner found that the veteran's eye scars would not result 
in symptoms or disability.  Moreover, the May 2004 VA 
examiner found that the veteran's dry eyes are a general non-
specific disorder, common in adults, and thus, unlikely to be 
related to his military service.  Likewise, the May 2004 VA 
examiner agreed with the October 1999 VA examiner that the 
veteran's chorioretinal scars were visually insignificant.   
And, as previously acknowledged, the veteran has correctable 
refractive error, which cannot be service-connected.   See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  In this case, 
the Board finds that the opinions of the VA examiners, who 
reviewed the veteran's entire claims folder prior to finding 
that it was unlikely that the veteran's eye disability was 
related to his military service, are of significant probative 
value.  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's current eye 
disability was incurred or aggravated during or as a result 
of his service in the military.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish that he or she has that disability 
and that there is 'a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.' ")  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Therefore, the only evidence portending that the veteran's 
eye disability is in any way related to his service, comes 
from him personally.  As a layman, the veteran simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claim, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Increased Disability Evaluation

Gastric Ulcer Disease

The veteran's gastric ulcer disease is evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7304.  Under this code, a 
10 percent rating is assigned for a mild ulcer, 
with recurring symptoms once or twice yearly.  A 20 percent 
rating is warranted for a moderate ulcer, recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations.  
For the next higher 40 percent rating there must be a 
moderately severe ulcer, with less than severe symptoms, but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  See 
38 C.F.R. § 4.114, Diagnostic Code 7304 (2007).

For the following reasons, and resolving all reasonable doubt 
in his favor, the severity of the veteran's gastric ulcer 
most closely approximates the criteria for a higher, 10 
percent disability rating.  38 C.F.R. § 4.7.  The objective 
medical evidence of record indicates his disability is more 
severe than was initially evaluated.  His gastric ulcer 
disease symptomatology includes occasional epigastric 
tenderness and queasiness, and the veteran was diagnosed with 
acute gastritis and duodenitis upon EGD in 1999.  Moreover, 
at his most recent, June 2004 VA examination, he had 
persistent peptic symptoms of epigastric pain and reflux, 
alleviated with medication.  

The preponderance of the evidence is against a rating higher 
than 10 percent, however.  The veteran's gastric ulcer 
disease is not productive of recurring episodes of severe 
symptoms, lasting 10 or more days, 2 or more times per year.  
The medical evidence of record clearly indicates that his 
symptoms are well controlled with medication, and that there 
was no evidence of reflux, hiatal hernia, esophageal motility 
abnormality, or gastric or duodenal abnormality upon upper 
gastrointestinal testing.  Likewise, helicobacter serology 
was negative.  See 38 C.F.R. § 4.3.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his gastric ulcer 
disease, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that, with resolution of doubt 
in the veteran's favor, the evidence supports a 10 percent 
initial rating, throughout the rating period on appeal, for 
his gastric ulcer disease, and no higher.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a bilateral eye 
disorder is denied.

An initial 10 percent evaluation for gastric ulcer disease is 
granted, subject to applicable law and regulations governing 
the award of monetary benefits.

REMAND

The Board acknowledges that the veteran underwent VA 
audiological examinations in May 2004 and July 2005, which 
showed that the veteran's right ear hearing was normal for VA 
purposes under 38 C.F.R. § 3.385.  Nevertheless, the veteran 
more recently underwent audiological testing at the VA 
Medical Center (VAMC) in February 2006 and June 2006.  Both 
treatment reports indicated that the veteran had been 
assessed as having bilateral sensorineural hearing loss.  
However, the February 2006 audiological treatment report 
showed that the veteran had impaired hearing for VA purposes, 
and the June 2006 again showed normal hearing for VA 
purposes.     Therefore, it remains unclear whether the 
veteran's current right ear hearing loss hearing loss meets 
the threshold minimum requirements of § 3.385 to be 
considered a disability according to VA standards.  
Consequently, additional clinical evaluation is needed to 
resolve this medical issue.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

The Board finds that the issue of entitlement to a 
compensable initial evaluation for left ear hearing loss is 
inextricably intertwined with the right ear service 
connection claim.  As such, adjudication of the issue is 
deferred pending completion of the action requested below.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for audiologic 
evaluation, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the severity of his right 
ear hearing loss, in order to determine 
whether he currently has sufficient right 
ear hearing loss to meet the threshold 
requirements of 38 C.F.R. § 3.385.  

2.  Then readjudicate the veteran's claims 
of entitlement to service connection for 
right ear hearing loss and entitlement to a 
compensable initial rating for left ear 
hearing loss, in light of all additional 
evidence obtained.  If any benefit sought 
on appeal is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them time to respond 
before returning the claim to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


